Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Attorney Sherry W. Schumm (Reg. No. 39,422) on May 21, 2021.
	The application has been amended as follows:
Claims

Claim 6, line 4, replaced “the first drain region” with -- the elongated first drain region --.
Claim 6, line 4, replaced “the first source region” with -- the elongated first source region --.
Claim 6, line 8, replaced “the second drain region” with -- the elongated second drain region --.
Claim 6, line 8, replaced “the second source region” with -- the elongated second source region --.

with” with -- within --.
Claim 7, line 16, replaced “with” with -- within --.

Claim 18, line 9, replaced “with” with -- within --.
Claim 18, line 12, replaced “with” with -- within --.

Claim 19, line 9, replaced “with” with -- within --.
Claim 19, line 12, replaced “with” with -- within --.

Claim 20, line 12, replaced “with” with -- within --.
Claim 20, line 15, replaced “with” with -- within --.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843